Matter of Cobb (2022 NY Slip Op 01368)





Matter of Cobb


2022 NY Slip Op 01368


Decided on March 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 3, 2022

PM-39-22
[*1]In the Matter of Kathryn Anne Cobb, an Attorney. (Attorney Registration No. 5217096.)

Calendar Date:February 28, 2022

Before:Clark, J.P., Aarons, Pritzker, Fisher and McShan, JJ.

Kathryn Anne Cobb, Ridgewood, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Kathryn Anne Cobb was admitted to practice by this Court in 2014 and lists a business address in Hackensack, New Jersey with the Office of Court Administration. Cobb now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Cobb's application.
Upon reading Cobb's affidavit sworn to January 18, 2022 and filed February 7, 2022, and upon reading the February 23, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Cobb is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Clark, J.P., Aarons, Pritzker, Fisher and McShan, JJ., concur.
ORDERED that Kathryn Anne Cobb's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Kathryn Anne Cobb's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kathryn Anne Cobb is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Cobb is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kathryn Anne Cobb shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.